Citation Nr: 1731493	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  14-37 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency, indemnity and compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 (West 2014) for the Veteran's death, claimed as due to treatment received at a VA facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1942 to January 1947. He died in October 2012 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2015 the Board remanded the appeal for further development. Specifically, the RO was directed to obtain complete records of the Veteran's terminal hospitalization from September 29, 2012 to October 4, 2012 and to obtain a VA addendum opinion. A review of the record reveals that the records and addendum opinion have been obtained and therefore there has been substantial compliance with the Board's October 2015 remand directives. Thus, these issues are properly before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's death was not caused by VA hospital care, medical or surgical treatment, or examination. 


CONCLUSION OF LAW

The criteria for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, claimed as due to treatment received at a VA facility, are not met. 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.154, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dependency and Indemnity Compensation (DIC)

When a veteran suffers an injury or an aggravation of an injury resulting in death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, DIC shall be awarded in the same manner as if such death was service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361. In order to constitute a qualifying death, the proximate cause of the death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable. 38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's death. Merely showing that a veteran received care or treatment and that the veteran died, does not establish cause. 38 C.F.R. § 3.361(c)(1). Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).
	
The proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. 

Whether the proximate cause of a veteran's death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.

The Veteran died on October [REDACTED], 2012. The death certificate listed the immediate cause of death as acute chronic diastolic heart failure as a consequence of hypertension, as a consequence of chronic kidney disease. 

The appellant claims DIC compensation under 38 U.S.C.A. § 1151 on the basis that VA failed to place the Veteran on a diuretic at discharge. Because the Veteran was not put on a diuretic, his lower extremities began to swell, which put pressure on his heart and ultimately lead to his death.  See October 2014 Statement. 

VA treatment records from September 20, 2012 indicate that the Veteran was admitted because of dehydration. The discharge summary indicates that he was to discontinue Lasix/spironolactone as recommended by nephrology.

VA treatment records from September 26, 2012 indicate that the Veteran was given a CT of the kidney and pelvis. The examiner noted that the liver appeared abnormal. The impression was renal failure. 

Private treatment records from September 28, 2012 indicate that the Veteran had pitting edema in both lower extremities. The Veteran's daughter expressed concern and asked that he be put on a "water pill". 

Private treatment records dated in September 29, 2012 indicate that the Veteran experienced shortness of breath. He presented with a chief compliant of leg swelling. Notes indicate that the Veteran had recently been seen by VA. The Veteran's family reported that he was supposed to be placed on a sliding regimen of furosemide based on his daily weights. He went back to the nursing home and had not been receiving any diuretics. The family reported that the Veteran had then been markedly edematous to the point where he was short of breath with any attempts at ambulation and had leg pain because of the swelling. The Veteran reported his discomfort as a 3 but did note it was worse when he got up and tried to move. He complained of associated shortness of breath with activity. The Veteran's medical history noted a history of congestive heart failure and mild renal failure. He was admitted to the care of internal medicine for diuresis. 

Private treatment records report that the Veteran died on October [REDACTED], 2012. This date is confirmed by his death certificate.

As noted above, the appellant and the Veteran's daughter contend that VA was negligent by not putting the Veteran on a diuretic at discharge, which ultimately caused his death.

A VA medical opinion was obtained in December 2013. The examiner noted the appellant's contentions that the discontinuance of diuretic agents lead to the Veteran's cause of death, congestive heart failure. The VA examiner explained that the Veteran was admitted on September 20, 2012 for increased lower extremity weakness and falls, increased shortness of breath and lightheadedness, and decreased oral fluid intake over the few days prior. He was initially treated with IV fluids for dehydration and Lasix was held due to evidence of worsening kidney function. As hydration improved, the congestive heart failure worsened so he was given IV Lasix then oral Lasix. Because of the complexity in managing both the congestive heart failure and acute renal failure, nephrology was consulted.

The examiner provided the following opinion:

Based on the available medical records, to a reasonable degree of medical certainty, it is less likely as not that the Veteran's care received at the VA Medical Center contributed to the Veteran's cause of death. The treatment the Veteran received in connection with care, was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment, or examination. 

The VA Medical Center did not fail to exercise the degree of care that would be expected of a reasonable health care provider. . . . Medical records do not support or suggest that the VA providers were negligent in treating the Veteran's medical conditions.  He had tenuous conditions of [congestive heart failure], [acute kidney failure], and orthostatic hypotension. 

When his [congestive heart failure] was treated, his renal function worsened and he developed orthostatic hypotension leading to lightheadedness and falls. When his renal function was treated his [congestive heart failure] worsened. His advanced age also contributed to the difficulties of maintaining optimal functioning of his organ systems. Medical records show that treatment by the VA providers was appropriate to address the Veteran's medical conditions. 

In March 2014, the appellant submitted a statement contending that the Veteran should not have been discharged from VA's care given that a CT scan of the kidney and pelvis indicated that the liver appeared abnormal, VA did not provide the family with any information as to the Veteran's condition, and VA did not instruct the nursing home to put the Veteran back on a "water pill" as they had in the VA notes from discharge.

In October 2015, the Board remanded the appeal so that records of his terminal hospitalization from could be obtained and for an addendum opinion to address the March 2014 statements by the Veteran's daughter. 

The addendum opinion was obtained in September 2016 from another physician as the physician who had provided the previous opinion was unavailable. The September 2016 VA examiner agreed with the previous examiner's findings and stated that the evidence outlined by the Veteran's daughter in her March 2014 statement did not change the examiner's conclusion. The examiner stated that the water pill would not have changed the outcome. If the diuretic pill had been added, the Veteran's renal function would have then deteriorated and then, at least as likely as not, eventually resulted in his death. The examiner acknowledged that the diuretic would have decreased the Veteran's problems with congestive heart failure; however, it would have also decreased renal functioning. 

Analysis 

The December 2013 and September 2016 VA medical opinions addressed the appellant's contentions. Based upon a review of the Veteran's claims file and consideration of an accurate history, the VA physicians opined that it was less likely as not that the Veteran's VA care contributed to or caused his death. The physicians further opined that the treatment the Veteran received in connection with his VA care was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment or examination; and VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider.

The September 2016 and December 2013 VA examiners both opined that despite the fact that the diuretic would have decreased the Veteran's problems with congestive heart failure, it would also have also caused significant deterioration of the Veteran's renal function and as such, not providing a diuretic did not contribute to or cause the Veteran's death. 

Although the appellant and her daughter contend that VA was negligent in not putting the Veteran on a diuretic at discharge and this negligence ultimately caused or contributed to the Veteran's death, the opinions provided by the December 2013 and September 2016 VA physicians are more probative. The VA examiners, unlike the appellant and her daughter, have medical training and expertise and are able to render a competent opinion with respect to the medical question of whether VA negligence or fault caused or contributed to the Veteran's death. The statements submitted by the Veteran's daughter, as a layperson without relevant medical qualifications, are not competent evidence as to render a medical opinion and, therefore, her opinion is afforded significantly less probative value.

The appellant's statements as to the proper medication the Veteran should have received are not competent evidence that the care provided by VA caused or contributed to the Veteran's cause of death. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Such opinions require medical knowledge of the interactions of various medications and the Veteran's medical condition.  There is no indication that the appellant or her daughter possesses such expertise.  The appellant has not provided any medical opinions in support of her theories. 

For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care. 

In the absence of causation, the matter of alleged VA negligence is not reached. That is, in the absence of current disabilities or death which is demonstrated to be the result of VA medical care, the question of fault with regard to such medical care is not required to be addressed. Similarly, in the absence of death due to VA medical treatment, the matters of foreseeability or whether the appellant provided informed consent for this treatment also need not be discussed. See 38 U.S.C.A. § 1151.

Inasmuch as the most probative evidence is against the claim; the preponderance of the evidence is against the grant of DIC under the provisions of 38 U.S.C.A. § 1151. Reasonable doubt does not arise, and the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death is denied. 38 U.S.C.A § 5107(b).








						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to dependency, indemnity and compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 for the Veteran's death is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


